DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1. Claim 1 includes a mobile terminal, comprising: a housing, provided with a tray installation hole; a circuit board; a tray retention portion facing toward the circuit board; a card holder; a tray, movably disposed in the tray installation hole and movably mating with the tray retention portion, wherein at least the tray or the housing is provided with an ejection hole; and a toggle piece, rotatably disposed at the tray retention portion and located between the card holder and the ejection hole, wherein one end of the toggle piece is an ejector pin action receiving end, the other end of the toggle piece is a tray ejection end, and the tray ejection end is used to apply an ejection force to the tray after a force is applied to the ejector pin action receiving end in combination with all other elements of the base claim. Claims 2-12 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841